SALE PARTICIPATION AGREEMENT




This Sale Participation Agreement (this “Agreement”) is entered into as of the
effective date noted on Parent’s signature page hereto (the “Effective Date”)
among Buck Holdings, L.P., a Delaware limited partnership (“Parent”), and the
undersigned person (the “Management Stockholder” or “you”).  




WHEREAS, you have entered into a Management Stockholder’s Agreement, as of the
Effective Date, between Dollar General Corporation, a Delaware corporation (the
“Company”), Parent and the Management Stockholder (the “Stockholder’s
Agreement”) relating to (i) the purchase by you of Purchased Stock (as defined
in the Stockholder’s Agreement); and/or (ii) the grant by the Company to you of
options (“Options”) to purchase shares of common stock, par value $0.50 per
share, of the Company (“Common Stock”).  

Parent hereby agrees with you as follows, as of the Effective Date:

1.

(a)

In the event that at any time on or after the date hereof Parent or any of its
Affiliates (as defined in the Stockholder’s Agreement) proposes to sell directly
for cash or any other consideration any shares of Common Stock owned by Parent
or any such Affiliate, in any transaction other than a Public Offering (as
defined in the Stockholder’s Agreement) or a sale, directly or indirectly, to an
Affiliate of Parent, then, unless Parent is entitled to and does exercise the
drag-along rights pursuant to Paragraph 7 below and the Drag Transaction is
consummated, solely to the extent you are a Senior Management Stockholder (as
defined in the Stockholder’s Agreement) or the provisions hereof are otherwise
applicable to you pursuant to and in accordance with Section 9 of the
Stockholder’s Agreement or as a result of a decision by the Board (as defined in
the Stockholder’s Agreement), after consultation with the Chief Executive
Officer, Chief Operating Officer and Chief Financial Officer of the Company, to
extend the rights under this Section 1 to you, Parent will notify you or your
Management Stockholder’s Estate or Management Stockholder’s Trust (as such terms
are defined in the Stockholder’s Agreement, and collectively with you, the
“Management Stockholder Entities”), as the case may be, in writing (a “Notice”)
of such proposed sale (a “Proposed Sale”) specifying the principal terms and
conditions of the Proposed Sale (the “Material Terms”) including (A) the amount
of Common Stock to be included in the Proposed Sale, (B) the percentage of the
outstanding Common Stock at the time the Notice is given that is represented by
the number of shares to be included in the Proposed Sale, (C) the price per
share of Common Stock subject to the Proposed Sale, including a description of
any pricing formulae and of any non-cash consideration sufficiently detailed to
permit valuation thereof, (D) the Tag Along Sale Percentage (as defined below)
of Parent and (E) the name and address of the Person (as defined in the
Stockholder’s Agreement) to whom the offered Common Stock is proposed to be
issued.  

(b)

If, within 10 business days after the delivery of Notice under Section 1(a),
Parent receives from a Management Stockholder Entity a written request (a
“Request”) to include Common Stock held by the Management Stockholder Entity in
the Proposed Sale (which Request shall be irrevocable except (a) as set forth in
clauses (c) and (d) of this Section 1 below or (b) if otherwise mutually agreed
to in writing by the Management Stockholder Entity and Parent), the Common Stock
held by you (not in any event to exceed the Tag Along Sale Percentage multiplied
by the total number of shares of Common Stock held by the Management











--------------------------------------------------------------------------------




2




Stockholder Entities in the aggregate) will be so included as provided herein.
 Promptly after the execution of the Sale Agreement, Parent will furnish each
Management Stockholder Entity with a copy of the Sale Agreement, if any.  For
purposes of this Agreement, the “Tag Along Sale Percentage” shall mean the
fraction, expressed as a percentage, determined by dividing the number of shares
of Common Stock to be purchased from Parent by the total number of shares of
Common Stock owned directly or indirectly by Parent.




(c)

Notwithstanding anything to the contrary contained in this Agreement, if any of
the economic terms of the Proposed Sale change, including without limitation if
the per share price will be less than the per share price disclosed in the
Notice, or any of the other principal terms or conditions will be materially
less favorable to the selling Management Stockholder Entities than those
described in the Notice, Parent will provide written notice thereof to each such
Management Stockholder Entity who has made a Request and each such Management
Stockholder Entity will then be given an opportunity to withdraw the offer
contained in such holder’s Request (by providing prompt (and in any event within
five (5) business days; provided that, notwithstanding the foregoing, if the
proposed closing with respect to the Proposed Sale is to occur within five (5)
business days or less, no later than three (3) business days prior to such
closing) written notice of such withdrawal to Parent), whereupon such
withdrawing Management Stockholder Entity will be released from all obligations
thereunder.




(d)

If Parent does not complete the Proposed Sale by the end of the 120th day
following the date of the effectiveness of the Notice, each selling Management
Stockholder Entity may elect to be released from all obligations under the
applicable Request by notifying the Parent in writing of its desire to so
withdraw.  Upon receipt of that withdrawal notice, the Notice of the relevant
Management Stockholder Entity shall be null and void, and it will then be
necessary for a separate Notice to be furnished, and the terms and provisions of
clauses (a) and (b) of this Section 1 separately complied with, in order to
consummate such Proposed Sale pursuant to this Section 1, unless the failure to
complete such proposed sale resulted from any failure by any selling Management
Stockholder Entity to comply with the terms of this Section 1.




2.

(a)

The number of shares of Common Stock that you will be permitted to include in a
Proposed Sale pursuant to a Request will be the lesser of (A) the number of
shares of Common Stock that you have offered to sell in the Proposed Sale as set
forth in the Request and (B) the number of shares of Common Stock determined by
multiplying (i) the number of shares of Common Stock to be included in the
Proposed Sale by (ii) a fraction the numerator of which is the number of shares
of Common Stock owned by you plus all shares of Common Stock which you are then
entitled to acquire under any unexercised portion of Options, to the extent such
Option is then exercisable or would become exercisable as a result of the
consummation of the Proposed Sale, and the denominator of which is the total
number of shares of Common Stock owned by the Management Stockholder Entities
and all other Persons participating in such sale as tag-along sellers pursuant
to Other Management Stockholder Agreements (as defined in the Stockholder’s
Agreement) or other agreements (all such participants, the “Tag Along Sellers”)
plus all shares of Common Stock which you and such Persons are then entitled to
acquire under any unexercised portion of Options, to the extent such Options are
then exercisable or would











--------------------------------------------------------------------------------




3




become exercisable as a result of the consummation of the Proposed Sale, plus
all shares of Common Stock owned by Parent.      

(b)

If one or more Tag Along Sellers elect not to include the maximum number of
shares of Common Stock which such holders would have been permitted to include
in a Proposed Sale pursuant to paragraph 2(a) (such non-included shares, the
“Eligible Shares”), then each of Parent or the remaining Tag Along Sellers, or
any of them, will have the right to sell in the Proposed Sale a number of
additional shares of their Common Stock equal to their pro rata portion of the
number of Eligible Shares, based on the relative number of shares of Common
Stock then held by each such holder plus all shares of Common Stock which you
are then entitled to acquire under any unexercised portion of the Option, to the
extent such Option is then exercisable or would become exercisable as a result
of the consummation of the Proposed Sale, and such additional shares of Common
Stock which any such holder or holders propose to sell shall not be included in
any calculation made pursuant to paragraph 2(a) for the purpose of determining
the number of shares of Common Stock which the Management Stockholder Entities
will be permitted to include in a Proposed Sale.  Parent will have the right to
sell in the Proposed Sale additional shares of Common Stock owned by it equal to
the number, if any, of remaining Eligible Shares which will not be included in
the Proposed Sale pursuant to the foregoing.  

3.

Except as may otherwise be provided herein, shares of Common Stock subject to a
Request will be included in a Proposed Sale pursuant hereto and in any
agreements with purchasers relating thereto on the same terms and subject to the
same conditions applicable to the shares of Common Stock which Parent proposes
to sell in the Proposed Sale.  Such terms and conditions shall include, without
limitation: the sale price; the payment of fees, commissions and expenses; the
provision of, and customary representations and warranties as to, information
reasonably requested by Parent covering matters regarding the Management
Stockholder Entities’ ownership of shares; and the provision of requisite
indemnification; provided that any indemnification provided by the Management
Stockholder Entities shall be pro rata in proportion with the number of shares
of Common Stock to be sold; provided, further, that no Management Stockholder
Entity shall be required to indemnify any Person for an amount, in the
aggregate, in excess of the gross proceeds received in such Proposed Sale.
 Notwithstanding anything to the contrary in the foregoing, if the consideration
payable for shares of Common Stock is securities and the acquisition of such
securities by a Management Stockholder Entity would reasonably be expected to be
prohibited under U.S., foreign or state securities laws, such Management
Stockholder Entity shall be entitled to receive an amount in cash equal to the
value of any such securities such Person would otherwise be entitled to receive.

4.

Upon delivering a Request, the Management Stockholder Entities will, if
requested by Parent, execute and deliver a custody agreement and power of
attorney in form and substance reasonably satisfactory to Parent with respect to
the shares of Common Stock which are to be sold by the Management Stockholder
Entities pursuant hereto (a “Custody Agreement and Power of Attorney”).  The
Custody Agreement and Power of Attorney will contain customary provisions and
will provide, among other things, that the Management Stockholder Entities will
deliver to and deposit in custody with the custodian and attorney-in-fact named
therein a certificate or certificates (if such shares are certificated)
representing such shares of Common Stock (duly endorsed in blank by the
registered owner or owners thereof) and











--------------------------------------------------------------------------------




4




irrevocably appoint said custodian and attorney-in-fact as the Management
Stockholder Entities’ agent and attorney-in-fact with full power and authority
to act under the Custody Agreement and Power of Attorney on the Management
Stockholder Entities’ behalf with respect to the matters specified therein.

5.

Your right pursuant hereto to participate in a Proposed Sale shall be contingent
on your material compliance with each of the provisions hereof and your
willingness to execute such documents in connection therewith as may be
reasonably requested by Parent.

6.

If the consideration to be paid in exchange for shares of Common Stock in a
Proposed Sale pursuant to Section 1 includes any securities, and the receipt
thereof by Parent and a Management Shareholder Entity would require under
applicable law (a) the registration or qualification of such securities or of
any Person as a broker or dealer or agent with respect to such securities or (b)
the provision to any selling Management Shareholder Entity of any information
regarding the Company, its subsidiaries, such securities or the issuer thereof
that would not be required to be delivered in an offering solely to a limited
number of “accredited investors” under Regulation D promulgated under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder, Parent and such Management Shareholder Entity shall not, subject to
the following sentence, have the right to sell shares of Common Stock in such
proposed sale.  In such event, Parent shall have the right to cause to be paid
to such selling Management Shareholder Entity in lieu thereof, against surrender
of the shares of Common Stock which would have otherwise been sold by such
selling Management Shareholder Entity to the prospective buyer in the proposed
sale, an amount in cash equal to the Fair Market Value (as defined in the
Stockholder’s Agreement) of such shares of Common Stock as of the date such
securities would have been issued in exchange for such shares of Common Stock.

7.

(a)  If Parent or any of its Affiliates that directly owns shares of Common
Stock proposes to transfer, directly or indirectly, a number of shares of Common
Stock equal to 50% or more of the outstanding shares of Common Stock (such
Person, the “Drag-Along Purchaser”), then if requested by Parent, the Management
Stockholder Entities shall be required to sell a number of shares of Common
Stock equal to the aggregate number of shares of Common Stock held by the
Management Stockholder Entities (including shares of Common Stock underlying
exercisable Options) multiplied by the Tag Along Sale Percentage (such
transaction, a “Drag Transaction”).

(b)

Shares of Common Stock held by the Management Stockholder Entities included in a
Drag Transaction will be included in any agreements with the Drag-Along
Purchaser relating thereto on the same terms and subject to the same conditions
applicable to the shares of Common Stock which Parent proposes to sell in the
Drag Transaction.  Such terms and conditions shall include, without limitation:
 the pro rata reduction of the number of shares of Common Stock to be sold by
Parent and the Management Stockholder Entities to be included in the Drag
Transaction if required by the Drag-Along Purchaser; the sale price; the payment
of fees, commissions and expenses; the provision of, and representation and
warranty as to, information reasonably requested by Parent covering matters
regarding the Management Stockholder Entities’ ownership of shares; and the
provision of requisite indemnification; provided that any indemnification
provided by the Management Stockholder Entities shall be pro rata in proportion
with the number of shares of Common Stock to be sold; provided, further, that











--------------------------------------------------------------------------------




5




no Management Stockholder Entity shall be required to indemnify any Person for
an amount, in the aggregate, in excess of the gross proceeds received in such
Proposed Sale.

(c)

Your pro rata share of any amount to be paid pursuant to Paragraph 3 or 7(b)
shall be based upon the number of shares of Common Stock intended to be
transferred by the Management Stockholder Entities plus the number of shares of
Common Stock you would have the right to acquire under any unexercised portion
of the Option which is then vested or would become vested as a result of the
Proposed Sale or Drag Transaction, assuming that you receive a payment in
respect of such Option.

(d)

Notwithstanding anything to the contrary in the foregoing, if the consideration
payable for shares of Common Stock is securities and the acquisition of such
securities by a Management Stockholder Entity would reasonably be expected to be
prohibited under U.S., foreign or state securities laws, such Management
Stockholder Entity shall be entitled to receive an amount in cash equal to the
value of any such securities such Person would otherwise be entitled to receive.

8.

The obligations of Parent hereunder shall extend only to you and your
transferees (“Permitted Transferees”) who (a) are Other Management Stockholders
(as defined in the Stockholder’s Agreement), (b) are party to a Management
Stockholder’s Agreement with the Company and (c) have acquired Common Stock
pursuant to a Permitted Transfer (as defined in the Stockholder’s Agreement),
and none of the Management Stockholder Entities’ successors or assigns, with the
exception of any Permitted Transferee and only with respect to the Common Stock
acquired by such Permitted Transferee pursuant to a Permitted Transfer, shall
have any rights pursuant hereto.

9.

This Agreement shall terminate and be of no further force and effect on the
occurrence of the earlier of the consummation of a Qualified Public Offering (as
defined in the Stockholder’s Agreement) or a Change in Control (as defined in
the Stockholder’s Agreement).

10.

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid or (d) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to such
party’s address as set forth below or at such other address or to such other
person as the party shall have furnished to each other party in writing in
accordance with this provision:

If to Parent, at the following address:

Buck Holdings, L.P.

c/o KKR 2006 Fund, L.P.

2800 Sand Hill Road

Menlo Park, CA 94025












--------------------------------------------------------------------------------




6




Attention:  Michael Calbert
Telecopy:

(650) 233-6553

with a copy to:




Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:  David J. Sorkin, Esq.

      Marni J. Lerner, Esq.

Telecopy:  (212) 455-2502




If to the Company, to the Company at the following address:




Dollar General Corporation
100 Mission Ridge
Goodlettsville, TN  37072
Attention:  General Counsel
Telecopy:  (615) 855-5180




with a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:  David J. Sorkin, Esq.

      Marni J. Lerner, Esq.

Telecopy:  (212) 455-2502




If to you, to you at the address first set forth on the corresponding signature
page hereto;

If to your Management Stockholder’s Estate or Management Stockholder’s Trust, to
the address provided to the Company by such entity.

11.

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement.  In the event of any controversy
among the parties hereto arising out of, or relating to, this Agreement which
cannot be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules, by
a single independent arbitrator.  Such arbitration process shall take place in
Nashville, Tennessee.  The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning.  Judgment upon
the award rendered may be entered in any court having jurisdiction thereof.
 Each party shall bear its own legal fees and expenses, unless otherwise
determined by the arbitrator; provided that if the Management Stockholder
substantially prevails on any of his or her substantive legal claims, then the
Investors shall reimburse all legal fees and arbitration fees incurred by the
Management Stockholder to arbitrate the dispute.  Each party











--------------------------------------------------------------------------------




7




hereto hereby irrevocably waives any right that it may have had to bring an
action in any court, domestic or foreign, or before any similar domestic or
foreign authority with respect to this Agreement.

12.

This Agreement may be executed in counterparts, and by different parties on
separate counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

13.

It is the understanding of the undersigned that you are aware that no Proposed
Sale is contemplated and that such a sale may never occur.

14.

This Agreement may be amended by Parent at any time upon notice to the
Management Stockholder thereof; provided that any amendment (i) that materially
disadvantages the Management Stockholder shall not be effective unless and until
the Management Stockholder has consented thereto in writing and (ii) that
disadvantages a class of stockholders in more than a de minimis way but less
than a material way shall require the consent of a majority of the equity
interests held by such affected class of stockholders.

15.

Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Stockholder’s Agreement.

[Signatures on following pages]











--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.










BUCK HOLDINGS, L.P.

 

 

By:

BUCK HOLDINGS, LLC, its general partner

 

 

 

 

By:

/s/ Raj Agrawal

 

 

Name:

Raj Agrawal

 

 

Title:

Vice President




Signature Date:

12-19-08

 

 

Effective Date:

December 19, 2008








[signature page to Sale Participation Agreement]




--------------------------------------------------------------------------------



















MANAGEMENT STOCKHOLDER:

 

 

Signature:

/s/ Todd J. Vasos

 

 

Printed Name:

Todd J. Vasos

 

 

Signature Date:

12-02-08







ADDRESS:

 

c/o Dollar General Corporation

100 Mission Ridge

Goodlettsville, TN 37072




















[signature page to Sale Participation Agreement]


